Title: From Thomas Jefferson to Joseph Carrington Cabell, 22 January 1825
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Jan. 22. 25
I recieved your favor of the 16th yesterday at noon and immediately turned in on the task it prescribed to me, in order that I might get it into the mail which is made up this evening. I am so worn down by the drudgery that I can write little now: the bill is most hastily drawn and will need your severe amendmt. I have said nothing of the manner of obtaining an account of the funds of the College because I believe a Commee has that subject before them. nor yet of the manner of disposing of these funds, whether by keeping them in their present form, or converting them into stock or cash, because I know too little of them. I have not meddled with the Lexington Academy, because it is a mere private institution, founded by Ge Washington with property made compleatly his own. it’s case is therefore totally different from the public instn of Wm & Mary. foreseeing that Hampd. Sidn. will not consent to accept of thew character proposed for her, I have provided for a substitute in Nay, as more equally distant from the Colleges of Richmd & Lynchbg,  reasonably so from Hampden Sidney. I have avoided laying off districts as unnecessary and liable to contest. I am quite exhausted but ever yoursTh: JeffersonP.S. pray do not let it be known that this bill comes from me